Citation Nr: 0704057	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-07 600	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to a disability rating in excess of 10 percent 
for joint pain affecting the knees and hands.

Entitlement to an initial disability rating in excess of 
10 percent for a hiatal hernia with reflux esophagitis, 
gastritis, and duodenitis.

Entitlement to an initial disability rating in excess of 
10 percent for chronic muscle tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991, with six months of prior active service.

During the September 2005 hearing on appeal, the veteran 
presented sworn testimony as to his belief that he has a skin 
disease related to his service during the Persian Gulf War.  
Service connection for a skin disease was denied in a 
September 2001 decision by the Board of Veterans' Appeals 
(Board).  Any new claim for this benefit must be supported by 
the submission of new and material evidence sufficient to 
reopen the prior finally-denied claim.  38 U.S.C.A. § 5108.  
To the extent that the veteran's hearing testimony might be 
considered a claim to reopen, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the appeal.

2.  The veteran has not been given a diagnosis of PTSD.

3.  The veteran does not have limitation of function, 
limitation of motion, or X-ray evidence of impairment in his 
hands and knees.

4.  The veteran's service-connected gastrointestinal 
disability is productive of mild reflux and requires 
medication management.

5.  The veteran's service-connected headaches are not 
productive of prostrating attacks occurring on an average of 
once a month.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is denied.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A disability rating in excess of 10 percent is not 
warranted for joint pain in the hands and knees.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006).

3.  A disability rating in excess of 10 percent is not 
warranted for a hiatal hernia with reflux esophagitis, 
gastritis, and duodenitis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7346 
(2006).

4.  A disability rating in excess of 10 percent is not 
warranted for chronic muscle tension headaches.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the claims 
file shows that the RO advised the veteran of these elements 
as to his claim for entitlement to service connection for 
PTSD in an October 2002 letter.  The RO advised the veteran 
of these elements as to his claims for increased disability 
ratings in a July 2003 letter.  

The RO provided the veteran with regulatory provisions 
pertaining to service connection and increased disability 
ratings as well as the substance of the regulation pertaining 
to the VA's duties to notify and assist in a January 2005 
Statement of the Case.  

We observe that complete notice, to include information about 
the assignment of effective dates has not been provided.  
However, since the preponderance of the evidence is against 
the claims, any questions as to the appropriate effective 
date to be assigned are moot and any defect involved in 
notice pertaining to effective dates is simply harmless 
error.  Accordingly, the Board considers VA's notice 
requirements to have been met.

VA medical records, private medical records, service medical 
records, and VA examination reports have been obtained in 
support of the veteran's claim.  The veteran and his 
representative have presented written statements in support 
of his claim and he has testified in support of the claim 
during a personal hearing before a Veterans Law Judge.  




Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings for hiatal hernia with 
reflux esophagitis, gastritis, and duodenitis and headaches 
following the initial award of service connection for these 
disabilities, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grants of service connection, 
assigned effective in December 1993, until the present.  
Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to 
the disability rating for the veteran's disability of his 
hands and knees, the applicable time frame for consideration 
is from the date of his claim for an increased disability 
rating until the present.

PTSD

The veteran claims that he suffers from PTSD related to his 
experiences in Kuwait, to include seeing dead Iraqis, having 
been shot at and shooting at others, dealing with prisoners 
of war, having to sleep outside, and not being able to take a 
bath.  

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

Review of the medical evidence of record reveals that the 
veteran has sought VA treatment for mental health issues.  
Following evaluation, however, the diagnosis reached was of 
major depressive disorder with panic attacks.  Although the 
veteran's military history was noted, the triggers for his 
depression were specifically identified as chronic pain, his 
inability to be as physically active as he used to be, and 
life changes related to having children and becoming a 
father.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

In the absence of a current diagnosis of PTSD, there can be 
no valid claim.  Although the veteran has been given a 
diagnosis of major depressive disorder, such has not been 
linked to his period of service in any way.  Accordingly, the 
veteran's claim of entitlement to service connection for PTSD 
is denied on that basis.  

Knees and Hands

Service connection for joint pain in the knees and hands was 
granted in an October 1997 rating decision, as the symptom of 
an undiagnosed illness related to the veteran's service in 
the Persian Gulf War.  A 10 percent disability rating was 
assigned effective in August 1995 and been in effect since 
that time.  

The veteran contends that the pain in his joints prevents him 
from participating in many activities which he used to be 
able to do, and slows him down in his work actions, as well.  

The report of X-ray studies taken in May 2003 shows that his 
hands, knees, and wrists were considered to have been normal, 
with no bony abnormalities.  The report of a VA examination 
conducted the same month shows that the veteran had full 
range of motion, normal strength, and no signs of deformity, 
malalignment or dysfunction in his knees and hands.  The 
examiner concluded the report by providing the opinion that 
the veteran's current level of severity was that of 
subjective pain only without objective evidence supporting 
impaired function.

An August 2003 statement from the veteran's employer is to 
the effect that the veteran has missed work due to headaches, 
stomach problems, and joint pain.  Statements submitted by 
the veteran's wife and his sister corroborate the veteran's 
statements that he does not participate in physical 
activities any more and that he gave up riding motorcycles 
because of joint pain.

The disability is rated by analogy to the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides for 
rating either on the basis of X-ray findings or of limitation 
of joint motion.  Under these criteria, a 10 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or major joints or two or more minor joint 
groups.  A 20 percent disability rating may be assigned with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Alternatively, a rating may be 
assigned for limitation of motion under the diagnostic code 
pertaining to the particular joint at issue.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

In this case, the veteran's only symptom is that of pain in 
his joints.  He has no objectively verifiable symptoms in his 
hands or knees.  No impairment of function was identified 
upon the VA examination.  In the absence of objective 
symptomatology, the Board holds that a disability rating 
higher than 10 percent for pain in the veteran's hands and 
knees is not warranted.  The preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating and the benefit sought must be denied.  



Gastrointestinal Disability

Service connection for a hiatal hernia with reflux 
esophagitis, gastritis, and duodenitis was granted in a March 
2003 rating decision, effective as of December 1993.  A 
10 percent disability rating was assigned.  

The report of a June 1994 esophagogastroduodenoscopy 
procedure shows that the veteran had complaints of severe 
burning, epigastric pain, fullness and bloating.  The test 
revealed acute esophagitis and diffuse gastritis.  A 1994 
record shows that the veteran was given a prescription for 
Zantac for the treatment of stomach distress.  An upper GI 
series conducted in 1997 was interpreted as showing marked 
gastroesophageal reflux, minimal to mild antral gastritis and 
duodenitis.  VA medical records in 1998 include complaints of 
reflux and stomach pain.  

Outpatient treatment notes in 2001 show that the veteran 
complained of reflux, but denied constipation, abdominal 
pain, diarrhea, nausea, or melena.  The report of a November 
2002 VA examination shows there was improvement in the 
duodenitis and gastritis, but no change in the hiatal hernia 
and reflux.  The veteran was taking Previcid.  The report of 
a July 2003 upper GI series shows that the only 
gastrointestinal disability identified at that time was a 
"small sliding type of hiatal hernia" with "minimal 
gastroesophageal reflux." 

During the September 2005 hearing on appeal, the veteran 
testified that he must watch the type of food he eats, that 
he has constant gas and frequent cramps, and a small amount 
of reflux.  He also testified that he occasionally vomits and 
occasionally has diarrhea.  

Because many diseases of the digestive system produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition, ratings for these disease will not 
be combined with each other.  Rather, a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. §§ 4.113, 
4.114.  

As the veteran's predominant gastrointestinal disability is 
the hiatal hernia with reflux, his service-connected 
gastrointestinal disability is rated under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7346.  Under these 
criteria, symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health, are rated as 60 percent disabling.  Persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health is 
rated as 30 percent disabling.  Hiatal hernia which is 
manifested by two or more of the symptoms listed for the 
30 percent evaluation but of less severity is rated as 
10 percent disabling.  

Upon review of the veteran's gastrointestinal disability 
picture between 1993 and the present, the Board concludes 
that the veteran's condition over the years does not support 
the assignment of a disability rating in excess of 10 percent 
at any point during the time frame at issue.  It appears that 
his worst symptoms occurred during the 1990s when he suffered 
from gastritis and duodenitis in addition to the reflux.  
Since that time, his medical records reflect that the 
diseases are under better control with medication management.  
This improvement is confirmed by the upper GI testing in July 
2003, which showed only the hernia with reflux and no 
identifiable gastritis or duodenitis.  Thus, at no point 
during the past fourteen years does the evidence show 
entitlement to a 30 percent disability rating.  The veteran 
has never complained of pain in the substernal area, arm or 
shoulder, related to gastrointestinal distress.  Likewise, 
even when he was experiencing active gastritis and 
duodenitis, there has never been evidence of considerable 
impairment of his health, as none of the medical records 
reflect weight loss or other factors showing impairment of 
his overall health.  

The preponderance of the evidence is against the veteran's 
claim for the assignment of a disability rating in excess of 
10 percent for his service-connected gastrointestinal 
disability and the appeal must therefore be denied.


Headaches

Service connection for chronic muscle tension headaches was 
granted in a March 2003 rating decision, effective as of 
December 1993.  A 10 percent disability rating was assigned 
to reflect characteristic prostrating attacks averaging one 
in two months over the past several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

During a 1994 VA examination, the veteran reported that his 
headaches started when he was in Kuwait and had continued 
after his return to the States.  At that time, he stated he 
had about two headaches per week for which he took aspirin or 
Tylenol.  Following a normal neurological examination, the 
examiner rendered a diagnostic impression of tension 
headaches.  

A 1997 VA examination report reflects the veteran's 
complaints of headaches with photophobia and phonophobia.  He 
stated that he experienced the headaches once or twice a 
week, each lasting for about sixty minutes.  The examiner 
concluded that the veteran was suffering from atypical 
migraine headaches, which were of shorter duration than 
typical migraine headaches.

VA medical records dated in 1998 reflect complaints of 
headaches with photophobia.  A magnetic resonance imaging 
scan of his head was interpreted as normal and neurological 
testing was also interpreted as normal.  The diagnosis of 
atypical headaches was reached.  An electroencephalogram test 
was within normal limits as well.

In December 2002, the veteran reported that he was 
experiencing about three headaches a week, with each headache 
lasting from twelve to thirty-six hours.  He was taking 
prescription naproxen for the headaches.  The examiner found 
that the veteran's neurological system was within normal 
limits and rendered a diagnosis of chronic muscle tension 
type headaches.

The report of a July 2003 VA neurological examination shows 
that the veteran reported having three or four headaches per 
week, lasting about three or four hours each.  He was still 
taking naproxen for the headaches.  He reported that he had 
missed three days of work since December 2002 because of 
headaches which were prostrating and lasted for eight to ten 
hours.  The examiner noted that the neurological examination 
was within normal limits and rendered a diagnosis of chronic 
muscle tension type headaches.

As noted above, in August 2003, the veteran's employer stated 
that the veteran had missed thirteen days of work within the 
prior year due to headaches, stomach problems, and joint 
pain.  

During the September 2005 hearing on appeal, the veteran 
estimated that he suffers these headaches twice a week.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  In the absence of 
a Diagnostic Code specific to muscle tension headaches, the 
veteran's chronic muscle tension headaches are rated as 
analogous to migraine headaches.  The regulatory rating 
criteria for migraine headaches provide that very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated as 50 percent 
disabling.  Headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months are rated as 30 percent disabling, while headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months are rated as 10 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In applying these rating criteria to the veteran's headache 
condition, the Board holds that the currently-assigned 
10 percent disability rating is more nearly analogous to the 
veteran's headache symptoms, than a higher disability rating 
would be.  The major criterion in Diagnostic Code 8100 is the 
frequency of prostrating headaches.  In this case the 
veteran's early headaches were of such short duration, that 
they could not properly be characterized as prostrating.  
Although by report the headaches have lengthened in duration, 
the evidence shows that the veteran missed three days of work 
between December 2002 and July 2003 and only thirteen total 
days of work in one year due to all his disabilities, not 
solely to his headaches.  Given the subjective nature of the 
complaints and the normal neurological examinations over the 
years, the Board concludes that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 10 percent for headaches at any point during the 
fourteen year time period at issue.


ORDER

Service connection for PTSD is denied.

A disability rating in excess of 10 percent for pain in the 
hands and knees is denied.

A disability rating in excess of 10 percent for a hiatal 
hernia with reflux esophagitis, gastritis, and duodenitis is 
denied.

A disability rating in excess of 10 percent for chronic 
muscle tension headaches is denied.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


